     Case 1:20-cv-00320-DAD-BAM Document 9 Filed 04/15/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVON LEON FREEMAN,                                No. 1:20-cv-00320-DAD-BAM (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14   CHRISTIAN PFEIFFER, Warden; et al.,                 PLAINTIFF’S APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS
15                        Defendants.
                                                         (Doc. Nos. 2, 5)
16

17

18            Plaintiff Travon Leon Freeman is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            On March 4, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s application to proceed in forma pauperis be denied because he had

23   accumulated at least three “strikes” under 28 U.S.C. § 1915(g) and did not satisfy the section’s

24   imminent danger exception. (Doc. No. 5.) Those findings and recommendations were served on

25   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

26   days of service. (Id. at 2–3.) Plaintiff filed timely objections and a “notice”1 with the court on

27   March 19, 2020. (Doc. Nos. 6, 7.)

28   1
         Having reviewed the notice, the court will construe it as a part of plaintiff’s objections.
                                                       1
     Case 1:20-cv-00320-DAD-BAM Document 9 Filed 04/15/20 Page 2 of 4

 1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the court concludes that the findings and recommendations are supported by the

 4   record and proper analysis.

 5           In his objections, plaintiff argues that the magistrate judge erred in finding that he had

 6   accumulated at least three prior strike dismissals under § 1915(g), pointing to the decision issued

 7   in an earlier case brought by him, Freeman v. Lynch, No. 2:16-cv-0705-MCE-CMK-P, 2018 WL

 8   3388611, at *1 (E.D. Cal. July 12, 2018), findings and recommendations adopted, No. 2:16-cv-

 9   0705-MCE-DMC-P, 2018 WL 4409131 (E.D. Cal. Sept. 17, 2018) [hereinafter “Freeman I”].

10   (Doc. No. 6 at 2.) In that case, a judge of this court in 2018 determined that three of the four

11   cases2 on which the pending findings and recommendations now relies upon as strike dismissals

12   did not qualify as such under the Ninth Circuit’s decision in Williams v. King, 875 F.3d 500 (9th

13   Cir. 2017) because they were orders of dismissal issued by magistrate judges acting without the

14   consent of all parties, whether appearing as of yet in the action or not.3

15           However, Freeman I was decided before the decision in Hoffmann v. Pulido, 928 F.3d

16   1147 (9th Cir. 2019). In Hoffmann the Ninth Circuit specifically rejected the reasoning adopted

17   in Freeman I and relied upon by plaintiff here, holding that in such circumstances a prisoner

18   “cannot escape the consequences of [a] prior judgment”––even where the magistrate judge lacked

19   the authority to dismiss a case under Williams—“through an untimely collateral attack.”

20   Hoffmann, 928 F.3d at 1150–51.
21   /////

22

23   2
       The four cases are: 1) Freeman v. Adams, No. 1:09-cv-02129-SKO (E.D. Cal. April 18, 2011);
     2) Freeman v. Julious, No. 1:09-cv-02245-DLB (E.D. Cal. May 6, 2011); 3) Freeman v. Hynse,
24
     No. 1:09-cv-02146-GBC (E.D. Cal. Jan. 13, 2012); and 4) Freeman v. Calderon, No. 4:18-cv-
25   06142-HSG (N.D. Cal. May 1, 2019). All four cases were dismissed in their entirety for failure
     to state a claim.
26
     3
       In Williams, the Ninth Circuit held that a magistrate judge does not have the authority to
27   dismiss a case unless all parties, even ones that had not been served, had consented to magistrate
     judge jurisdiction. 875 F.3d at 504–05.
28
                                                       2
     Case 1:20-cv-00320-DAD-BAM Document 9 Filed 04/15/20 Page 3 of 4

 1          Plaintiff attempts to sidestep this by arguing that the court is nevertheless estopped from

 2   revisiting the issue, having already decided in Freeman I that the three cases in question did not

 3   qualify as strikes.4 However, it has been recognized that even assuming “the core requirements of

 4   issue preclusion are met, an exception to the general rule may apply when a change in the

 5   applicable legal context intervenes.” Von Staich v. Cal. Bd. of Parole Hearings, No. 2:15-cv-

 6   1182-JAM-DBP, 2017 WL 2473147, at *2 (E.D. Cal. June 8, 2017), findings and

 7   recommendations adopted, No. 2:15-cv-1182-JAM-DBP, 2017 WL 6512135 (E.D. Cal. Dec. 20,

 8   2017) (internal quotation marks omitted) (quoting Bobby v. Bies, 556 U.S. 825, 834 (2009))

 9   (declining to apply issue preclusion to the counting of strikes under § 1915(g)). This is

10   particularly so when applying issue preclusion here would amount to a collateral attack on three

11   judgments as well as a repudiation of the decision in Freeman v. Kernan, No. 2:17-CV-02233-

12   TLN-AC, 2019 WL 4166800, at *1 (E.D. Cal. Sept. 3, 2019), reconsideration denied, No. 2:17-

13   CV-02233-TLN-AC, 2020 WL 564786 (E.D. Cal. Feb. 5, 2020), where another judge of this

14   court determined that the three prior case dismissals in question did in fact qualify as strikes

15   under binding Ninth Circuit precedent as announced in Hoffman.

16          Therefore, the undersigned concludes that the magistrate judge properly identified the

17   three prior case dismissals suffered by plaintiff as strikes under § 1915(g).

18          Accordingly:

19          1.      The findings and recommendations issued on March 4, 2020 (Doc. No. 5) are

20                  adopted in full;
21          2.      In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

22                  pauperis (Doc. No. 2) is denied;

23          3.      Within twenty-one (21) days following service of this order, plaintiff shall pay the

24                  $400.00 filing fee in full in order to proceed with this action or face dismissal of

25                  this case; and

26
27   4
       Plaintiff asserts that res judicata, collateral estoppel, claim preclusion, and issue preclusion all
     apply. (Doc. No. 6 at 3.) Given the circumstances, plaintiff appears to be invoking the doctrine
28
     of collateral estoppel, also known as issue preclusion.
                                                          3
     Case 1:20-cv-00320-DAD-BAM Document 9 Filed 04/15/20 Page 4 of 4

 1        4.    The matter is referred back to the assigned magistrate judge for proceedings

 2              consistent with this order.

 3   IT IS SO ORDERED.
 4
       Dated:   April 14, 2020
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 4
